Mugglin, J.
(dissenting). I respectfully dissent from that portion of the majority opinion which grants defendants’ cross motions to dismiss plaintiffs Labor Law § 240 (1) claim on the basis that plaintiff was involved in routine maintenance, rather than repair of this structure.
To distinguish between maintenance and repair we have previously held that to “constitute a ‘repair’ under Labor Law § 240 (1), there must be proof that the machine or object being worked upon was inoperable or not functioning properly” (Goad v Southern Elec. Intl., 263 AD2d 654, 655; see, Crossett v Schofell, 256 AD2d 881; Cox v International Paper Co., 234 AD2d 757, 758).
Here, the majority concedes that the record demonstrates that when the top roller rubber surface becomes out-of-round, the machine will not produce a marketable product. In my view, since the sole purpose of this machine is to produce a marketable paper product, which it cannot do with an uneven top roller, it is beyond question that the machine is malfunctioning. The majority, relying on Goad v Southern Elec. Intl. (supra) and Smith v Shell Oil Co. (85 NY2d 1000), and apparently persuaded by the fact that the rubber surface of the roller has a short useful life and that it can be anticipated that it must be replaced about three times annually, hold that the process is therefore maintenance and not repair.
First, I cannot agree that analogy to Smith v Shell Oil Co. (supra) is apt. The presence of four burned-out bulbs in a large illuminated Shell sign neither renders the sign inoperable nor, although it may be somewhat dimmer, does it cause the sign to malfunction. Moreover, the Court of Appeals’ decision contains no language which addresses whether the sign was inoperable or had malfunctioned, having held that “[a]n illuminated sign with a burnt-out lightbulb is not broken, and does not need repair. Rather it needs maintenance” (id., at 1002).
Second, and more pertinent to the point, the majority holding ignores the essential line of demarcation between repair and maintenance demonstrated by this Court’s holding in Goad v Southern Elec. Inti, (supra). There, because it was anticipated that the main steam safety valve would leak, it was replaced each year during the plant shutdown, whether or not it was actually leaking, i.e., malfunctioning. Accordingly, we held that activity to be routine maintenance. Here, in contrast, the rec*564ord discloses that because of customer demand, the top press roller is never replaced until it has malfunctioned.
The unfortunate result, in my view, is that the majority has further obscured an imprecise issue by promulgating the “routine repair rule” pursuant to which, even if the activity is to repair a malfunction in a structure, if it occurs with some predictable regularity it will be deemed to be routine maintenance. Henceforth, I predict that rather than determining, with some precision, whether a particular activity occurred prior or subsequent to a malfunction, and therefore on which side of the line of demarcation between repair and maintenance it falls, we will be trying to determine whether a particular activity is routine.. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied the cross motion for summary judgment dismissing plaintiffs Labor Law § 240 (1) cause of action; motion granted to that extent and said cause of action dismissed; and, as so modified, affirmed.